Title: To Thomas Jefferson from John Lewis, 4 October 1772
From: Lewis, John
To: Jefferson, Thomas



Sr.
October 4–1772

Have received yours by Col. Lewis’s Man, and find he has not deliver’d my mesage as I directed, should have wrote to you had I bin accquainted of his going, but happen’d to find him in his journey to you, and deliver’d this mesage—to ask you if you had taken Mr. Carrs, and Mr. Jno. Woodsons, diposisions, as I have formerly requested, being at so great distance from me which made it inconvenient. The two evidences above, are the most material in my behalf, the first to prove the tender of the last payment, with an overplush of Money to make up payment had I made any mistake in the Account, and other things that I cant at preasent recollect, the latter to prove Mayo’s giving up the Creek low grounds, which was not to be meashur’d, and how he exspected the line was to go across the Creak to turn them out from the River. You have inform’d me that living and well evidences must apear at tryal, but I do indeavour to prepare against dangers, as you may see Mayo’s evidences and mine in the Office, if you think it may be as safe without there apearing as with it, and will signiefie the same, shall indevour to git Mayo’s consent to it. Please to answer this fully, and let me know when you exspect the Sute will be try’d. From Yr Very hble Servt

Jno. Lewis Bd.


PS [Have just?] one of the subpeanies lef that you sent me, Please let me know if that will be good, should I want another deposision.

